          Case 18-12579-BFK           Doc 26      Filed 01/30/19 Entered 01/30/19 12:17:27                 Desc Main
                                                  Document     Page 1 of 3




                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA

IN RE: John Paul Rapier                                         CASE NO: 18-12579
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7




On 1/30/2019, I did cause a copy of the following documents, described below,
Notice of Motion
Motion to Avoid Judician Liens




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 1/30/2019
                                                          /s/ Ashvin Pandurangi
                                                          Ashvin Pandurangi 86966
                                                          AP Law Group, PLC
                                                          7777 Leesburg Pike, Suite 402N
                                                          Falls Church, VA 22043-0000
                                                          571 969 6540
             Case 18-12579-BFK               Doc 26      Filed 01/30/19 Entered 01/30/19 12:17:27                        Desc Main
                                                         Document     Page 2 of 3




                                        UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF VIRGINIA

 IN RE: John Paul Rapier                                                CASE NO: 18-12579

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 1/30/2019, a copy of the following documents, described below,

Notice of Motion
Motion to Avoid Judician Liens




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 1/30/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Ashvin Pandurangi
                                                                            AP Law Group, PLC
                                                                            7777 Leesburg Pike, Suite 402N
                                                                            Falls Church, VA 22043-0000
          Case 18-12579-BFK
PARTIES DESIGNATED AS "EXCLUDE" WEREDoc
                                     NOT 26
                                         SERVEDFiled 01/30/19
                                                VIA USPS         Entered
                                                         FIRST CLASS MAIL 01/30/19 12:17:27      Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 3 of 3
OCWEN LOAN SERVICING                     ODC RECOVERY SERVICES                   MW HEALTHCARE REGISTERED AGENT
ATTN BANKRUPTCY                          12000 KENNEDY LANE SUITE 100            2300 FALL HILL AVE SUITE 509
1661 WORTHINGTON ROAD SUITE 100          FREDERICKSBURG VA 22407                 FREDERICKSBURG VA 22401
WEST PALM BEACH FL 33409
